DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
An interview was held on 05/08/2022 immediately prior to the filing of the instant claims on 05/18/2022 and therefore this interview has been attached to this office action. Furthermore the examiner notes that the applicant’s letter, received 05/04/2022, cancelling the First Action Interview Request and requesting an interview under regular order is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of polydimethylsiloxane pathways” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, in line 7 the claim recites the methodological statement “… or lenses which direct light beams”; however, the claim is directed towards an apparatus and therefore the statement is prima facie indefinite. For compact prosecution purposes the examiner notes that replacing “which direct” with “which are configured to direct” would be definite. Claim 5 is similarly affected, at least by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150182121 A1 by Barbour et al. (hereafter Barbour, previously of record) further in view of US RE38800 E by Randall Barbour (hereafter Barbour2, newly of record).

Regarding claim 4, Barbour further teaches: 4. A wearable optical breast imaging device (see Barbour’s Abstract) comprising:
at least one cup which is configured to be worn on at least one breast (see Barbour’s Fig. 5 and note the two cups 100L and 100R sized and shaped to as to be wearable on the breast);
one or more light emitters which emit light beams; one or more light receivers on the cup which are configured to receive the light beams after they have been transmitted through the breast tissue (regarding both the emitters and receivers, see Barbour’s [0044] and Figs. 5 where each circle in Fig. 5 represents one or the other of emitter and detector locations and where there are clearly more than two of both emitters and detectors in the depiction and this is expressly plural in the cited description, then further note that these depicted points may be optical fibers as per [0049] which are mounted “on the cups” (i.e. not on the breast nor inside of the cup) requiring by necessity that the cup be transmissive to the wavelength(s) being utilized).
In the foregoing the examiner omitted the limitation “a plurality of polydimethylsiloxane pathways which are configured transmit the light beams to different locations on the cup from which the light beams enter breast tissue;” because while it is clear that Barbour transmits light beams into the breast from the cups (e.g. see the rejection of the emitters above and/or see Barbour’s Figs. 4-5 for an optical array mounted on a bra) it is equally clear that Barbour does not mention the material composition of the pathway and therefore fails to explicitly teach that it should be made from polydimethylsiloxane (PDMS).
However, the examiner notes that one cannot make a brassier without using at least some material to do so and the examiner also notes that it is already of record (see Final Rejection mailed 02/17/2022, e.g. on page 12 and also on pages 15-16 which provide supporting references upfront and specifically iterate that the examiner is invoking though not relying upon official notice of the sort set forth in MPEP 2144.03) that using silicone and PDMS in particular is old and well known in the brassier art. See also the second paragraph of MPEP 2144.03(C) noting that the finality of this office action is proper because this notice has been previously raised and was not challenged so as to constitute the admitted state of the prior art and also separately because this notice  was adequately supported by prior art as per the citations previously given and iterated above.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention, when choosing a suitable material to construct the cup of undisclosed composition in Barbour’s invention, to consider PDMS. See MPEP 2144.07.
Furthermore while Barbour can use multiple wavelengths (see e.g. Barbour’s [0067]) to illuminate the breast at the emission locations and thus must have some way to direct multiple light sources into the transmitting fibers, Barbour is silent about how he directs multiple light sources into the optical fibers/performs optical switching and therefore fails to teach explicitly any arrangement to direct light into the various fibers that is moving mirror, moving prism, or moving lens based. Therefore the examiner omitted “one or more moving micromirrors, prisms, or lenses which direct the light beams through different polydimethylsiloxane pathways at different times;” from the foregoing rejection.
However, Barbour2 in the same or eminently related field of optical imaging of breast and other tissues (see Barbour’s Abstract in general or Figs. 5 for this also applying directly to breast tissue) teaches that one can use moving prisms to direct light from light sources into fibers arranged around a target (see Barbour2’s col. 7 lines 4-19 noting in particular “Optical energy, for example from a laser source, is introduced into an optic fiber that terminates at the iris unit. This can be accomplished in various ways. In one embodiment the transmitting fibers are positioned in a circular arrangement housed in a cylindrical structure inside which is positioned a rotating prism under computer control which deflects the light into the fiber.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Barbour with the moving prism for optical combining and switching source/fiber connections taught by Barbour2 in order to advantageously allow for the coupling of multiple light sources into the fibers (see Barbour2’s col. 9 lines 48-51, which expressly calls this an advantage per se so as to legally motivate the combination; though one of ordinary skill in the art would also be well appraised by the cited references that there are potentially more pressing logical motivations to utilizing structures that allow for selectively directly lights to fibers such as allowing for the gathering of multiple wavelengths and the many additional advantageous features that this further allows for - e.g. see Barbour’s [0067] which iterates that by using at least 2 emission wavelengths one can utilize the beer-lambert law to calculate the hemoglobin signal as well as other biomarkers; thus there is a profound logical advantage to providing means for selectively allowing for multiple wavelengths of light to be directed to specific fibers that goes beyond merely having a structure for selecting which light will go to which fiber (which again is an adequate legal motivation) as the use of this or another similarly purposed structure allows the invention to gather multiple data points from each fiber that can be further processed by the base reference to be more than a sum of its parts).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barbour further in view of Barbour2 as applied to claim 4 above, either alone, or alternatively further in view of US 20140236003 A1 by Hielscher et al. (hereafter Hielscher, previously of record).

Regarding claim 5, Barbour modified by Barbour 2 teaches the basic invention as given above in regards to claim 4 and Barbour further teaches: 5. The breast imaging device in claim 4 wherein the device further comprises a data processor: configured to analyze the light beams received by the one or more light receivers in order to create an image of the breast, identify a molecular and/or cellular composition of the breast (regarding that the invention includes and processing is conducted on a data processor, see Barbour’s Abstract noting that the invention comprises: “A computing means and a communication means may be provided to generate at least one tomographic image”. From there see also Barbour’s Fig. 5 part 300 in light of [0048]-[0052] which iterates that 300 can be/contain a computer or can contain some processing but also a communications unit configured to output data to a separate/freestanding computer for display which generates a 2-3D image of the breast tissue and then note that the molecular and/or cellular composition is encoded within this image as per [0067] which clearly iterates that the information contains molecular data (e.g. hemoglobin concentration) and also tissue data (e.g. the presence or absence of cancer in the signal; i.e. being healthy/cancerous tissue)); and configured to identify a location and/or shape of a selected type of tissue within the breast (further noting that [0067] iterates specifically that this data is encoded in the image (e.g. “… or other metrics that involve additional data transformations intended to form a 2D or 3D image of the breast”) the image will show the location and therefore the shape (i.e. location in 2D or 3D) of the molecular or cellular markers that correspond to healthy and cancerous tissues).
While the foregoing reads on the claims in rote, as the claims do not specify any resolution criteria nor any specific calculation utilized to determine the location/shape of the selected tissue, the examiner is well aware that the Barbour art identifies the tissue location/size/shape only in a general sense (e.g. see Barbour [0068] which is quite blunt about this) by outputting a low resolution image where the biomarker can be understood to be detectable and therefore present in the image both at the tumor location and in the area surrounding the tumor and that this is different than how the applicant’s specification (which cannot be read into the claims, emphasis) more specifically identifies the location and/or shape of the selected tissue. Therefore it may further compact prosecution to note the alternative grounds of rejection iterated below:
Hielscher in the same or eminently related field of optical breast imaging (see Hielscher’s Abstract) teaches that one can process a similar data set using particular algorithms that result in accurate chromophore (i.e. biomarker in the parlance of the Barbour publication) maps and thus, when paired with the base reference that uses the biomarker for determining the presence of cancerous tissue will result in full map of the location and shape of the tissue type (see Hielscher’s [0004]-[0005] for this being the same sort of optical data being put to the same end then see [0073]-[0075] for specific algorithms (including incorporation by reference in [0075] of a full paper co-authored by Hielscher that the applicant may find insightful as it deals with the general computation and gives examples with sparser datasets that are more germane to Barbour’s teachings) that can be used to form accurate chromophore/biomarker maps such as those depicted in Fig. 8 where the chromophore/biomarker is localized).
Therefore and in the alternative, it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve upon the invention of Barbour and Barbour2 with the further use of the data processing of Hielscher in order to advantageously allow for the quick formation of full chromophore/biomarker maps (see Hielscher’s [0075] and note that “… the reduced Hessian sequential quadratic programming method (rSQP) that accelerates the reconstruction process” and see Fig. 8 and/or [0073]-[0075] for the full reconstruction algorithm that “can be used to reconstruct the chromophores concentrations in breast tissue” directly instead of in an area around the afflicted tissue as was done in Barbour).

Response to Arguments
Applicant’s arguments, see page 1 of the remarks filed 05/18/2022, with respect to the rejection(s) of claim(s) 1 and 3 under 35 USC 103(a) under Barbour and Hielscher have been fully considered and are persuasive in light of the cancellation of those claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new claims 4-5 and the new prior art reference of Barbour2.
Additionally, while not responsive to any particular argument the examiner notes that it may compact prosecution to iterate the following 2 issues:
1) claim 4 is drafted in such a way that the claims could have been rejected without the need to reference to Barbour2. Specifically, the word “moving” in line 6 of claim 4 does not automatically propagate through the conjunction “and” and therefore the rejection could have properly featured a lens or prism that was not moving. The examiner declined to issue a rejection based on this interpretation as it appeared this would not compact prosecution and was therefore not the best grounds of rejection available, despite being easy to draft, and instead the examiner rejected claim 4 utilizing a “moving” prism; however, the examiner notes that the claimed prism does not have to move as currently drafted which should likely be corrected in the next amendment.
2) the PDMS pathways are drafted in a definite form but still remain objectionable because they are not depicted in the provided figures. Moreover while definite, the form of the PDMS pathways is still vague as the claims recite no meaningful requirements on the structure/shape of the pathway. As such the examiner has issued a rejection based on their understanding of the specification (i.e. based on the idea that the cup itself is at least partially constructed of PDMS and the pathway is simply the portion of the cup that the light happens to shine through) which reads on the claims. However and for compact prosecution the examiner notes that if this is not the applicant’s intended reading of the PDMS pathways that numerous other equality as simplistic modifications could have been made instead that would equally reject PDMS pathways that are so broadly drafted. For example see the prior art noted below in the conclusion section which iterates that one can construct PDMS optical fibers and even details why these are advantageous (ironically the reason detailed in that art is quite similar to the reasons for allowance for the applicant’s own similarly drafted and recently allowed application, e.g. one could paraphrase this as being that PDMS optical fibers can stretch and flex substantially more than glass fibers or other plastic fibers and thus can be used in biological measurements where the target may move – just like the form of the wiring along the cup of the applicant’s other recently allowed application). As such the examiner urges the applicant to substantively limit the form and structure of the PDMS pathways because the current drafting is broad enough to be rejectable without further references as done above/with many other references such as the one in the conclusion section below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Technology for the Preparation of PDMS Optical Fibers and Some Fiber Structures by Martincek et al. is a publication detailing how to make and why to use PDMS optical fibers, which may be relevant to future rejections of the PDMS pathways and certainly could have been used in rejecting the currently drafted PDMS pathways.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793